Citation Nr: 1712835	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-00 593A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Propriety of the reduction from a 20 percent to a noncompensable disability rating for left knee anterior cruciate ligament tear, medial meniscus tear, and lateral meniscus tear, post multiple surgeries (left knee disability), effective December 1, 2012, to include consideration of a compensable rating for the left knee disability from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from December 1991 to December 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and St. Paul, Minnesota, respectively.  Jurisdiction of the case is with the VA RO in St. Paul, Minnesota.  

By way of history, an October 2011 rating decision reduced the rating for the Veteran's left knee disability from 20 percent to 10 percent effective February 1, 2012.  He perfected an appeal as to this determination (see 1/20/12 VBMS Statement of the Case; 2/3/12 VBMS VA 9 Appeal to Board of Appeals).  

The March 2012 rating decision restored the 20 percent rating for the Veteran's left knee disability effective the date of the prior reduction, that represents a full grant of the benefits sought as to that matter.  The decision also denied a rating higher than 20 percent for the left knee disability.  Later in March 2012, Veteran submitted new medical evidence in support of his "pending claims" (3/22/12 VBMS VA 21-4138 Statement in Support of Claim; 3/22/12 VBMS Third Party Correspondence).

The September 2012 rating decision reduced the rating for the Veteran's left knee disability from 20 percent to noncomepnsable from December 1, 2012.

The Veteran was scheduled to testify during a hearing before the Board conducted by videoconference but withdrew his hearing request and did not ask that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702(e) (2016).


FINDING OF FACT

On March 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested (3/21/17 VBMS VA 21-4138 Statement in Support of Claim).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	                                             JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


